Title: To Thomas Jefferson from Michele Raggi, 26 September 1820
From: Raggi, Michele
To: Jefferson, Thomas

Editors’ Translation 
				
              
              Washington
                26. 7bre 1820 – 
            Non potendo piu sofrire il Cativo tratamento della nudritura che mi inviava il suo diretore dl. Coleggio, e vedendo che lei non si prendeva alcuna premura ⅌ far venire dei marmi aciò io potessi finire il tempo dl mio Contrato, come avrei fatto se questa sua pietra non avesse rovinato il mio stomaco assieme alla pecora che mi mandava ⅌ mangiare il dto Sigr diretore, che la sol vista di detta vivanda mi stomacava, lei sà bene che il mio Contrato diceva di eser alogiato e nurito a seconda della mia Professione; ne tanpoco ignora come sonno tratati gli Artisti in Italia e Francia! la convenianza il dovere, e Giustizia Vole che io sia sodisfato almeno del viaggio giache lei non mià procurato la materia da lavorare non avendo li mezi di darmi li marmi come spiega il mio ben servito che mi fece il suo diretore del Coleggio ⅌ conseguenza senza che io vedi a mover una giusta causa potrà rimetermi qui in questa Capitalle la Somma di doleri trecento, che la detta somma mi apartiene fra le spese di viaggio ed il mio tenpo di circa tre mesi che ci vorà ⅌ rimetermi in grembo della mia famiglia, dove lei mi à levato, no dubito, che sia lei che li Signori vivifori suoi Confratelli abino nesuna dificoltà di remetermi la dta Soma considerando il levare un artista della Sua patria a 5000. Miglie distante, e che il dto Artista à soferto di tutto, e che e stato tanto prudente di non far nesun ricorso ateso l’atacamemento che aveva alla di lei ⅌sona pensi Sigre, che la sola sua fama me fece venire in America, e che ò rovinato il mio interesse e la mia Salute, e che ritorno a Casa mia forse con un bracio inservibille ⅌ guadagnarmi il pane, se lei me avesse dato la Comissione dei Capittelli Corinti come Ionici da eseguiglieli in Carrara di Marmo sarebbe stato un affare da Acomodarci, e avantagioso ⅌ lei facendomi passare il denaro in Livorno dal Sigr. Appleton nel Ato che gli consegnavo il detto lavoro, ma di ritornare a casa mia con delle mosche in mano, non lo vole ne il dovere, ne la giustizia, Se poi lei desiderase che io finisca il mio tempo dei anni tre non avrò nesuna dificolta di farli li suoi lavori di questa pietra di Washington e di lavorarli qui al Canpidoglio dove lei non li manchera modi di avere un Agente di questi stessi che servono la medesima fabrica, senza avere il fastidio di pensare al mio nurimento e Alogio mi passerà mile doleri al Anno die 1000, la minima pensione che à l’infimo de miei patrioti e che credo di meritare anche io, la prego dunque Sigr Jefferson di non metermi in mezo di una Strada considerando che il solo suo nome e la mia buona opinione me fece venire al suo Servizio e che non gli farebbe onore che io andassi a ripetere in Livorno dal Sige Appleton quello che mi è dovutto in America. Atendo dunque un suo riscontro assieme alla sudta Somma oltre che mi è dovuta gliene sarò grato, o pure una decisione dl lavoro da fargli in Carrara ò in quel modo che piu li piacera pregandolo di solecitare un favorevole riscontro giache sono qui in sù le spese e sono stato fin ora malato ateso li strapazi e mal vivere che ò fato Costì mi racomando alla di lei bontà e giustizia dichiarandomi di lei Siga Ilmo.Devmo Obmo ServitoreMichele Raggi ScultoreP.S.la Sopra Scrita avrà la bontà di dirigermela dalla Vedova Franzoni e potra se li piace rispondermi in Francese. 
              
              Washington,
                26 Stbre 1820—
            Not being able to suffer any more the Bad treatment of the nourishment that your director of the College sent me, and seeing that you were not taking care of having the marble come so that I could finish the time of my contract, as I would have done if this stone of yours had not ruined my stomach, along with the mutton that said Mr Director sent me to eat that just the sight of said meat nauseated me, you know well that my contract said to be lodged and nourished as befits my Profession; nor are you ignorant of how Artists are treated in Italy and France! Convenience, duty and Justice wills that I be satisfied at least for the voyage, inasmuch as you have not procured for me the material to work not having the means to give me the marble as explained in the dismissal letter that the director of your College gave me[.] As a consequence so that I do not file a justified suit[,] you may pay me in this Capital the sum of three hundred dollars, that said sum belongs to me between travel expenses and my time of about three months that it will take to put me back in the lap of my family, whence you removed me, I do not doubt, that both you and the Auditors your Colleagues would not have any difficulty in paying me said sum considering removing an artist from his home land 5000 Miles away, and that said Artist has suffered all sorts, and that he was so prudent as not to appeal given the attachment that he had to your person[.] think, Sir, that only your fame made me come to America, and that I ruined my interests and my health, and that I return to my home perhaps with an arm that will be unserviceable for earning my bread, if you had given me the Commission of the Corinthian Capitals as well as Ionic, to be executed in Carrara Marble it would have been a deal to agree to, and profitable for you to have me paid the money in Livorno by Mr Appleton upon my having delivered said work to him, but to return to my home with peanuts in hand is something that neither duty nor justice wants. If then you would desire that I finish my time of three years I will not have any difficulty to do your work in this stone from Washington and to work here at the Capitol where you will not lack a way to have an Agent of the same [people] who supply the same building, and without having the bother of thinking about my nourishment and lodging you will pay me One thousand dollars per year, i.e. 1000. the minimum pension that the lowest of my countrymen has and which I believe that I deserve also, therefore I pray you Mr Jefferson not to put me in the middle of the street considering that only your name and my good opinion made me come to your Service and that it would not be an honor for you if I went repeating in Livorno to Mr Appleton what is owed me in America Therefore I await your reply, together with the aforesd sum besides [the fact] that it is owed me I will be grateful of it, or a even decision about work to be done in Carrara for you as it pleases you best, praying you to send a prompt and favorable response because I am here plus the expenses, and I have been sick up to now given the overwork and bad living that I did have here[.] I commend myself to your goodness and justice declaring myself to be, Most Illustrious Sir, yourMost Devoted Obedient ServantMichele Raggi SculptorP.S.Having written the above would you be so kind to send it to me at the Widow Franzoni and you may if you want to answer me in French.